Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancel claims 18 – 21.
 
Election/Restrictions
Claims 1 – 6, 14, 15 and 22 – 25 are allowable. The restriction requirement between Inventions I and II, and Species A – E , as set forth in the Office action mailed on September 9, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A – E is withdrawn. Claims 7 – 13, 16 and 17, directed to Species B – E, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims , directed to process invention II, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 18 – 21, directed to process Invention II, non-elected without traverse. Accordingly, claims 18 – 21 have been cancelled by this Examiner’s Amendment.

Claim Objections
The Examiner acknowledges the amendment(s) to claim 22 filed on January 28, 2021. The objection(s) to claims 22 and 23 cited in the previous office action filed on November 27, 2020 is (are) hereby withdrawn.

Reasons for Allowance
Claims 1 – 17 and 22 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 22 each recite, inter alia, that the first characteristic dimension divided by the second characteristic dimension is in a range of about 1.5 to about 4.5, and the first characteristic dimension divided by the third characteristic dimension is in a range of about 1.1 to about 2.5. These limitations, in combination with the remaining limitations of claims 1 and 22, are not anticipated or rendered obvious by the prior art. Claims 2 – 17 and 23 – 25 depend from claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 23, 2021